Citation Nr: 0934552	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  09-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a skin disorder and reopened and denied the 
Veteran's claim of entitlement to service connection for 
infectious mononucleosis (including the Veteran's claim for 
lung and liver conditions).  The decision also granted 
entitlement to service connection for tinnitus, assigning a 
10 percent disability rating, and granted entitlement to 
service connection for hearing loss, assigning a 
noncompensable disability rating.  The Veteran submitted a 
notice of disagreement with the denial of service connection 
for a skin disorder in May 2008 and perfected his appeal in 
April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran received dermatology treatment at K.U.M.C. from 
1988 to September 2002.  During this time, the Veteran had 
diagnoses of actinic keratoses, basal cell carcinomas, 
seborrheic dermatitis, neurofibroma, folliculitis, 
chondrodermatitis nodularis helices, fever blister/herpes 
simplex, rosacea of the nose, tinea pedis and atypical nevus.  
See private treatment records; K.U.M.C.; March 22, 1988 to 
September 9, 2002.  Treatment records from Dr. M.L.O. show a 
reported history of basal cell carcinoma and multiple 
seborrheic keratoses on the Veteran's face and arms.  See 
private treatment records; Dr. M.L.O.; February 14, 2005 to 
October 12, 2007.  VA Medical Center (VAMC) treatment records 
document treatment for basal cell carcinomas, actinic 
keratoses, seborrheic keratoses, cutaneous neurofibroma, 
chondritis, seborrheic dermatitis and folliculitis of the 
neck.  See VAMC treatment records; June 3, 2004 to August 13, 
2007.  Service treatment records indicate the Veteran 
received treatment for a rash in May 1951.  See service 
treatment records; May 14, 1951 to May 17, 1951.  In support 
of his claim, the Veteran submitted a nexus opinion from Dr. 
T.K. which makes a connection between the Veteran's time in 
service and his current skin disorders.  See letter from Dr. 
T.K.; K.U.M.C.; May 6, 2008.  As the evidence described above 
meets elements (1), (2) and (3) under McLendon, a VA 
examination is necessary to determine the nature and etiology 
of the Veteran's current skin disorders.

In August 2009, the Board received evidence sent directly 
from the appellant.  Thus, this evidence has not been 
reviewed by the RO, nor has a waiver of such review been 
submitted.  Accordingly, this evidence must be reviewed in 
connection with readjudication of this case while it is on 
remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of outstanding VA treatment 
records pertaining to the Veteran's skin 
disorders, from August 2007 to the 
present, should be obtained and added to 
the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA skin examination to determine the 
nature and etiology of any current skin 
disorder(s).  The examiner should 
thoroughly review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination and state that this 
has been accomplished in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that:

(a)  Any current skin disorder is the 
result of a disease or injury in service, 
to include whether it is the result of the 
rash the Veteran had in service.  

(b)  Any current skin disorder is the 
result of sun exposure in service.

(c)  Any skin disorder, to specifically 
include skin cancer, was present within 
the first post-service year.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for entitlement to service 
connection for a skin disorder should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case, which specifically refers to all 
evidence received since the April 2009 
statement of the case, should be provided 
to the Veteran and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

